
	
		II
		112th CONGRESS
		2d Session
		S. 3482
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Lee (for himself,
			 Mr. Paul, Mr.
			 DeMint, Mr. Coburn,
			 Mr. Blunt, Mr.
			 Risch, Mr. Toomey,
			 Mr. Graham, Mr.
			 Isakson, Mr. Vitter,
			 Mr. Rubio, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. Johnson of Wisconsin,
			 Mr. Alexander, Mr. Chambliss, Mr.
			 Barrasso, Mr. Hatch,
			 Mr. Thune, Mr.
			 Boozman, Mr. Inhofe,
			 Mr. Wicker, and Mr. Portman) introduced the following bill; which
			 was read twice and referred to the Committee on the Budget
		
		A BILL
		To cut, cap, and balance the Federal
		  budget.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cut, Cap, and Balance Act of
			 2012.
		ICut
			101.Reduction of
			 2013 spendingFor purposes of
			 section 302(a) of the Congressional Budget Act of 1974, the estimated
			 allocation of the appropriate levels of budget totals for fiscal year 2013 for
			 the Senate Committee on Appropriations shall be—
				(1)$985,000,000,000
			 in total new budget authority; and
				(2)$1,118,000,000,000
			 in total budget outlays.
				IICap
			201.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact comprehensive tax reform that lowers
			 marginal rates, broadens the base, and simplifies the tax code to increase
			 economic growth while generating revenues that are in line with the historical
			 average of 18% of GDP.
			202.Modification
			 of the Congressional Budget ActTitle III of the Congressional Budget Act of
			 1974 is amended by inserting at the end the following:
				
					316.Discretionary
				spending limits
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause the discretionary spending
				limits as set forth in this section to be exceeded.
						(b)LimitsIn
				this section, the term discretionary spending limits has the
				following meaning:
							(1)For fiscal year
				2013—
								(A)for the defense
				category (budget function 050), $546,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $439,000,000,000 in budget authority.
								(2)For fiscal year
				2014—
								(A)for the defense
				category (budget function 050), $556,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $440,000,000,000 in budget authority.
								(3)For fiscal year
				2015—
								(A)for the defense
				category (budget function 050), $566,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $439,000,000,000 in budget authority.
								(4)For fiscal year
				2016—
								(A)for the defense
				category (budget function 050), $577,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $439,000,000,000 in budget authority.
								(5)For fiscal year
				2017—
								(A)for the defense
				category (budget function 050), $590,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $441,000,000,000 in budget authority.
								(6)For fiscal year
				2018—
								(A)for the defense
				category (budget function 050), $603,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $440,000,000,000 in budget authority.
								(7)For fiscal year
				2019—
								(A)for the defense
				category (budget function 050), $616,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $440,000,000,000 in budget authority.
								(8)For fiscal year
				2020—
								(A)for the defense
				category (budget function 050), $630,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $440,000,000,000 in budget authority.
								(9)For fiscal year
				2021—
								(A)for the defense
				category (budget function 050), $644,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $442,000,000,000 in budget authority.
								(10)For fiscal year
				2022—
								(A)for the defense
				category (budget function 050), $654,000,000,000 in budget authority;
				and
								(B)for the
				non-defense category, $449,000,000,000 in budget authority.
								(c)AdjustmentsAfter
				the reporting of a bill or joint resolution relating to oversees deployments
				described in subsection (d), or the offering of an amendment thereto or the
				submission of a conference report thereon—
							(1)the Chairman of
				the Senate Committee on the budget may adjust the discretionary spending limits
				provided in this section, the budgetary aggregates in the concurrent resolution
				on the budget most recently adopted by the Senate and the House of
				Representatives, and allocations pursuant to section 302(a) of the
				Congressional Budget Act of 1974, by the amount of new budget authority in that
				measure for that purpose and the outlays flowing therefrom; and
							(2)following any
				adjustment under paragraph (1), the Senate Committee on Appropriations may
				report appropriately revised suballocations pursuant to section 302(b) of the
				Congressional Budget Act of 1974 to carry out this subsection.
							(d)Overseas
				deploymentsIf a bill or joint resolution is reported making
				appropriations for fiscal year 2013 or 2014 that provides funding for overseas
				deployments and activities undertaken as a result of a declaration of war or
				Congressional authorization of force, the allowable adjustments provided for in
				subsection (c) shall not exceed the following:
							(1)For fiscal year
				2013, $90,000,000,000 in budget authority.
							(2)For fiscal year
				2014, $20,000,000,000 in budget authority.
							(e)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate
				only—
								(A)by the
				affirmative vote of two-thirds of the Members, duly chosen and sworn; or
								(B)in the case of
				defense budget authority, if Congress declares war or authorizes the use of
				force.
								(2)AppealAppeals
				in the Senate from decisions of the Chair relating to any provision of this
				section shall be limited to one hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
							317.Certain
				mandatory spending limits
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause total on-budget mandatory
				spending, except as excluded in subsection (b), to exceed the limits specified
				in subsection (c).
						(b)Exempt from
				specified limitsThe mandatory components of the following
				functions are exempt from the limits specified in subsection (c):
							(1)Social Security,
				function 650.
							(2)Medicare,
				function 570.
							(3)Veterans Benefits
				and Services, function 700.
							(4)Net Interest,
				function 900.
							(c)Limits on
				remaining mandatory spendingThe total combined budget authority
				for all mandatory spending not exempted in subsection (b) shall not exceed the
				following limits:
							(1)For fiscal year
				2013, $759,000,000,000 in budget authority.
							(2)For fiscal year
				2014, $697,000,000,000 in budget authority.
							(3)For fiscal year
				2015, $662,000,000,000 in budget authority.
							(4)For fiscal year
				2016, $641,000,000,000 in budget authority.
							(5)For fiscal year
				2017, $628,000,000,000 in budget authority.
							(6)For fiscal year
				2018, $629,000,000,000 in budget authority.
							(7)For fiscal year
				2019, $642,000,000,000 in budget authority.
							(8)For fiscal year
				2020, $653,000,000,000 in budget authority.
							(9)For fiscal year
				2021, $661,000,000,000 in budget authority.
							(10)For fiscal year
				2022, $688,000,000,000 in budget authority.
							(d)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate only by
				the affirmative vote of two-thirds of the Members, duly chosen and
				sworn.
							(2)AppealAppeals
				in the Senate from decisions of the Chair relating to any provision of this
				section shall be limited to one hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
							318.Limits for
				Social Security
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause total mandatory spending
				for Social Security (function 650) to exceed the limits specified in subsection
				(b).
						(b)Limits
							(1)In
				generalFor purposes of this section the limits are as
				follows:
								(A)For fiscal year
				2013, total outlays shall be $812,950,000,000.
								(B)For fiscal year
				2014, total outlays shall be $855,960,000,000.
								(C)For fiscal year
				2015, total outlays shall be $900,380,000,000.
								(D)For fiscal year
				2016, total outlays shall be $948,300,000,000.
								(E)For fiscal year
				2017, total outlays shall be $1,002,220,000,000.
								(F)For fiscal year
				2018, total outlays shall be $1,060,820,000,000.
								(G)For fiscal year
				2019, total outlays shall be $1,124,720,000,000.
								(H)For fiscal year
				2020, total outlays shall be $1,193,610,000,000.
								(I)For fiscal year
				2021, total outlays shall be $1,264,910,000,000.
								(J)For fiscal year
				2022, total outlays shall be $1,339,660,000,000.
								(2)ExceptionIf
				the Congressional Budget Office determines that projected outlays are expected
				to exceed the limits specified above due to changes in cost-of-living
				adjustments contained in present law subsection (c) shall not apply.
							(c)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate only by
				the affirmative vote of two-thirds of the Members, duly chosen and
				sworn.
							(2)AppealAppeals
				in the Senate from decisions of the Chair relating to any provision of this
				section shall be limited to one hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
							319.Limits for
				Medicare
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause total mandatory spending
				for Medicare (function 570) to exceed the limits specified in subsection
				(b).
						(b)LimitsFor
				purposes of this section the limits are as follows:
							(1)For fiscal year
				2013, total outlays shall be $515,440,000,000.
							(2)For fiscal year
				2014, total outlays shall be $539,840,000,000.
							(3)For fiscal year
				2015, total outlays shall be $564,400,000,000.
							(4)For fiscal year
				2016, total outlays shall be $613,340,000,000.
							(5)For fiscal year
				2017, total outlays shall be $630,980,000,000.
							(6)For fiscal year
				2018, total outlays shall be $654,100,000,000.
							(7)For fiscal year
				2019, total outlays shall be $717,110,000,000.
							(8)For fiscal year
				2020, total outlays shall be $769,480,000,000.
							(9)For fiscal year
				2021, total outlays shall be $822,530,000,000.
							(10)For fiscal year
				2022, total outlays shall be $910,200,000,000.
							(c)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate only by
				the affirmative vote of two-thirds of the Members, duly chosen and
				sworn.
							(2)AppealAppeals
				in the Senate from decisions of the Chair relating to any provision of this
				section shall be limited to one hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
							320.Limits for
				mandatory function 700 spending
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause total mandatory spending
				for Veterans Benefits and Services (function 700) to exceed the limits
				specified in subsection (b).
						(b)LimitsFor
				purposes of this section the limits are as follows:
							(1)For fiscal year
				2013, total outlays shall not exceed $73,160,000,000.
							(2)For fiscal year
				2014, total outlays shall not exceed $73,620,000,000.
							(3)For fiscal year
				2015, total outlays shall not exceed $75,320,000,000.
							(4)For fiscal year
				2016, total outlays shall not exceed $82,300,000,000.
							(5)For fiscal year
				2017, total outlays shall not exceed $79,360,000,000.
							(6)For fiscal year
				2018, total outlays shall not exceed $76,070,000,000.
							(7)For fiscal year
				2019, total outlays shall not exceed $83,530,000,000.
							(8)For fiscal year
				2020, total outlays shall not exceed $85,760,000,000.
							(9)For fiscal year
				2021, total outlays shall not exceed $88,000,000,000.
							(10)For fiscal year
				2022, total outlays shall not exceed $95,940,000,000.
							(c)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate only by
				the affirmative vote of two-thirds of the Members, duly chosen and
				sworn.
							(2)AppealAppeals
				in the Senate from decisions of the Chair relating to any provision of this
				section shall be limited to one hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this
				section.
							.
			203.Statutory
			 enforcement of spending caps through sequestrationThe
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after section 253 the following:
				
					253A.Enforcement
				of discretionary and mandatory caps
						(a) Annual report
				and Sequestration Order
							(1)ReportNot
				later than 30 calendar days following the start of each fiscal year, the Office
				of Management and Budget shall make publicly available and cause to be printed
				in the Federal Register an annual report containing expected budget authority
				and outlays for the categories and limits established in sections 316 through
				320 of the Congressional Budget Act of 1974. The limits established in such
				sections shall be enforced without regard to the waiver of such limits by
				either House.
							(2)OrderIf
				the annual report issued by OMB, as required by paragraph (1), shows any
				category exceeding specified spending caps, OMB shall prepare and the President
				shall issue and include in that report a sequestration order that, upon
				issuance, shall reduce budgetary resources by an amount sufficient to bring
				spending in line with that category’s statutory cap.
							(3)Effective
				dateThe sequestration order shall take effect no later than 60
				days after completion by the OMB.
							(b)Calculating a
				sequestration
							(1)In
				generalOMB shall calculate the uniform percentage each program
				within a category that has exceeded its spending cap shall be reduced to bring
				that category’s budget authority and/or outlays in line with the limits
				referred to in subsection (a)(1).
							(2)ImplementationThe
				sequesters shall be implemented as follows:
								(A)For the
				discretionary limits in section 316 of the Congressional Budget Act of 1974,
				pursuant to section 251 with each category sequestered separately.
								(B)For the mandatory
				limits in section 317 of the Congressional Budget Act of 1974, pursuant to the
				Statutory Pay-As-You-Go Act of 2010, except that section 7 of such Act shall
				not apply.
								(C)For the Social
				Security limits in section 318 of the Congressional Budget Act of 1974, the
				Social Security Administration shall modify the program so that all benefits
				and administrative expenses are reduced in a uniform fashion by a percentage
				sufficient to allow the program to operate under its cap.
								(D)For the Medicare
				limit in section 319 of the Congressional Budget Act of 1974, the Centers for
				Medicare & Medicaid Services (CMS) shall modify the program so that all
				outlays are reduced by a uniform percentage sufficient to bring the program
				under its cap.
								(E)For the Veterans
				Benefits and Services limit in section 320 of the Congressional Budget Act of
				1974, the Secretary of Defense and the Secretary of Veterans Affairs shall
				modify the program so that the program operates under its spending cap.
								(c)Modification of
				presidential order
							(1)In
				generalAt any time after the Director of OMB issues a
				sequestration report, Congress may override the order through the passage of a
				law that either waves or supersedes the spending limitations for that category
				of Federal spending for that fiscal year.
							(2)SenateIn
				the Senate, any motion to move to consideration of a bill to waive, modify, or
				in any way alter a sequestration order shall be subject to a point of order
				that can only be waived through an affirmative vote of two-thirds of the
				Members, duly chosen and sworn. This point of order shall not apply to defense
				spending while the nation is engaged in a conflict which has been justified
				through a declaration of war or a Congressional authorization of
				force.
							.
			204.Conforming
			 amendments
				(a)In
			 generalThe Balanced Budget and Emergency Deficit Control Act of
			 1985 is amended—
					(1)in section
			 250(c)(1) (2 U.S.C. 900(c)(1)), by striking shall mean the amounts
			 specified in section 251 of this Act and inserting shall mean
			 the amounts specified in section 316 of the Congressional Budget Act of
			 1974;
					(2)in section 251 (2
			 U.S.C. 901), by striking subsections (b) and (c);
					(3)by striking
			 section 251A (2 U.S.C. 901a);
					(4)in section 254 (2
			 U.S.C. 904)—
						(A)in subsection
			 (c)(2), by striking under section 251 and inserting under
			 section 316 of the Congressional Budget Act of 1974; and
						(B)in subsection
			 (f)(2)(A), by striking under section 251 and inserting
			 under section 316 of the Congressional Budget Act of 1974;
			 and
						(5)in the table of
			 contents, by striking the item relating to section 251A.
					(b)Congressional
			 Budget Act of 1974The Congressional Budget Act of 1974 is
			 amended—
					(1)in section
			 302(a)(3)(A) (2 U.S.C. 633(a)(3)(A)), by striking section 251(c) of that
			 Act and inserting section 316;
					(2)in section
			 312(b)(1) (2 U.S.C. 643(b)(1)), by striking section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 and inserting
			 section 316;
					(3)in section 314 (2
			 U.S.C. 645)—
						(A)in subsection
			 (a), by striking section 251(b) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 and inserting section 316;
			 and
						(B)by striking
			 subsections (d), (e), and (f); and
						(4)in section
			 904(c)(2) (2 U.S.C. 621 note) by striking 312(c), and 314(e) and
			 inserting 312(c).
					(c)Budget Control
			 Act of 2011Section 106 of the Budget Control Act of 2011 (2
			 U.S.C. 631 note) is repealed.
				(d)Other
			 laws
					(1)The matter under
			 the heading emergency forest service firefighting fund
			 under the heading Forest Service under the heading
			 department of
			 agriculture under title II of the Department of the
			 Interior and Related Agencies Appropriations Act, 1992 (Public Law 102–154; 105
			 Stat. 1015; 16 U.S.C. 556e) by striking : Provided
			 further, That hereafter and all that follows and inserting a
			 period.
					(2)Section 5006(d)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2736(d)) is amended by striking
			 : Provided, That and all that follows and
			 inserting a period.
					(3)The matter under
			 the heading Disaster Relief under the heading
			 Federal
			 Emergency Management Agency under chapter II of title
			 I of the Dire Emergency Supplemental Appropriations and Transfers for Relief
			 From the Effects of Natural Disasters, for Other Urgent Needs, and for
			 Incremental Cost of Operation Desert Shield/Desert Storm Act of
			 1992 (Public Law 102–229; 105 Stat. 1711; 42 U.S.C. 5203) is amended by
			 striking : Provided further, That hereafter and
			 all that follows and inserting a period.
					(4)Section 2602(e)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621(e)) is
			 amended by striking Funds appropriated pursuant to this
			 subsection and all that follows and inserting a period.
					(5)The matter under
			 the heading emergency department of the interior firefighting
			 fund under the heading Bureau of Land
			 Management under title I of the Department of the
			 Interior and Related Agencies Appropriations Act, 1992 (Public Law 102–154; 105
			 Stat. 991; 43 U.S.C. 1474a) is amended by striking : Provided
			 further, That and all that follows and inserting a
			 period.
					IIIBalance
			301.Requirement
			 that BBA be submitted to States
				(a)In
			 generalThe Secretary of the Treasury shall not exercise the
			 additional borrowing authority under subsection (b) of section 3101 of title
			 31, United States Code until the date that the Archivist of the United States
			 transmits to the States S.J. Res. 10 as introduced on March 31, 2011, a
			 balanced budget amendment to the Constitution, or a similar amendment provided
			 it requires that total outlays not exceed total receipts, that contains a
			 spending limitation as a percentage of GDP, and requires that tax increases be
			 approved by a super-majority vote in both houses of Congress, for their
			 ratification.
				(b)Amendment to
			 title 31Effective on the date that the Archivist of the United
			 States transmits to the States S.J. Res. 10, a balanced budget amendment to the
			 Constitution, or a similar amendment provided it requires that total outlays
			 not exceed total receipts, that contains a spending limitation as a percentage
			 of GDP, and requires that tax increases be approved by a super-majority vote in
			 both houses of Congress, for their ratification, subsection (b) of section 3101
			 of title 31, United States Code, is amended by striking the dollar limitation
			 contained in such subsection and inserting $17,400,000,000,000.
				
